                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ROANOKE DIVISION

 THOMAS SETH MANNING,                            )
                                                 )
                    Plaintiff,                   )      Case No. 7:20CV00145
                                                 )
 v.                                              )             OPINION
                                                 )
 GREGORY WINSTON, ET AL.,                        )      By: James P. Jones
                                                 )      United States District Judge
                   Defendants.                   )

      Thomas Seth Manning, Pro Se Plaintiff.

      The plaintiff, a prisoner proceeding pro se, filed this civil rights action

pursuant to 42 U.S.C. § 1983, alleging that jail officials have interfered with his

incoming mail and his ability to freely exercise his religious beliefs. Presently before

the court is the plaintiff’s written request to voluntary dismiss his action without

prejudice. The Clerk has not yet attempted service on the defendants. It appearing

proper, the plaintiff’s request, ECF No. 4, will be construed as a Notice of Voluntary

Dismissal, Fed. R. Civ. P. 41(a)(1), permitting the dismissal of his case without

prejudice. The court cannot provide the plaintiff with legal advice concerning the

circumstances under which he may refile the action.

      The plaintiff has inquired about having his submissions to this court returned

to him. He is advised, however, that after a party’s submissions to the court are

scanned into the court’s electronic docket, the electronic versions of those
documents become the court’s record, and the original submissions are destroyed.

Printouts of documents from the court’s electronic docket can be purchased for $0.50

per page. Any inquiry by the plaintiff requesting such copies and as to the total cost

should be made to the Clerk.

      A separate Order will be entered herewith.

                                               DATED: March 30, 2020

                                               /s/ James P. Jones
                                               United States District Judge




                                         ‐2‐
